                              19-11811-smb               Doc 691          Filed 12/20/19 Entered 12/20/19 19:42:35                                   Main Document
                                                                                       Pg 1 of 21
                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                                          Southern District of New York


In re: Fusion Connect, Inc. et al.                                                                                                              Case No. 19-11811 (SMB) (Jointly Administered)
 Debtors                                                                                                                                          Judge: Hon. Stuart M. Bernstein
                                                                                                                                    For the Period from: November 1, 2019 to November 30, 2019

                                                                                                                             Federal Tax I.D. #           XX-XXXXXXX

                                                                               DEBTORS' MONTHLY OPERATING REPORT SUMMARY

                                                                                                                                                                                     Affidavit/Supplement
REQUIRED DOCUMENTS                                                                                       Form No.                Document Attached           Explanation Attached          Attached

  Schedule of Cash Receipts and Disbursements                                                             MOR-1                            X
  Bank Summary & Reconciliation (or copies of debtors' bank reconciliations)                              MOR-1a                           X
  Bank Account Activity                                                                                   MOR-1b                           X
      Copies of bank statements
      Cash disbursements journals

  Income Statement                                                                                        MOR-2                            X
  Balance Sheet                                                                                           MOR-3                            X

  Status of Post-petition Taxes                                                                           MOR-4                            X
       Copies of IRS Form 6123 or payment receipt
       Copies of tax returns filed during reporting period
  Summary of Unpaid Post-Petition Debts                                                                   MOR-4                            X

  Monthly Accounts Receivable Reconciliation and Aging                                                    MOR-5                            X
  Summary of Officer & Insider Compensation, Personnel And Insurance                                      MOR-6                            X

  Schedule of Estate Professionals                                                                        MOR-7                            X
  Calculation of U.S. Trustee Quarterly Fee                                                               MOR-8                            X

  Debtors Questionnaire                                                                                   MOR-9                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.


                                                                                                                                       12/20/19
Keith Soldan, Chief Financial Officer                                                                                        Date

210 Interstate North Parkway, Suite 300, Atlanta, GA 30339
Debtors' Address




                                                                                                  Unaudited
19-11811-smb            Doc 691      Filed 12/20/19 Entered 12/20/19 19:42:35                      Main Document
                                                  Pg 2 of 21


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
                                                                :
 In re                                                          :       Chapter 11
                                                                :
 FUSION CONNECT, INC., et al.,                                  :       Case No. 19-11811 (SMB)
                                                                :
                            Debtors.   1                        :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------X


       GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND DISCLAIMERS
           REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

             On June 3, 2019 (the “Commencement Date”), Fusion Connect, Inc. and its U.S.
     subsidiaries, as debtors and debtors in possession (collectively, the “Debtors” or the
     “Company”), each commenced a voluntary case under chapter 11 of title 11 of the United
     States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
     District of New York (the “Bankruptcy Court”). The Debtors are authorized to operate their
     businesses and manage their properties as debtors in possession pursuant to sections 1107(a)
     and 1108 of the Bankruptcy Code. On June 3, 2019, the Bankruptcy Court entered an order
     authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b) (ECF
     No. 21). On June 18, 2019, the United States Trustee for the Southern District of New York
     (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section
     1102(a)(1) of the Bankruptcy Code (the “Creditors’ Committee”) (ECF No. 98).

              The Debtors are filing this consolidated monthly operating report (the “MOR”) solely
     for purposes of complying with the monthly operating requirements applicable in the Debtors’
     chapter 11 cases. The MOR should not be relied upon by any persons for information relating
     to current or future financial conditions, events, or performance of any of the Debtors or their
     affiliates.

            The following notes, statements, and limitations should be referred to, and referenced
     in connection with, any review of the MOR.



 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Fusion Connect, Inc. (2021); Fusion BCHI Acquisition LLC (7402); Fusion NBS
      Acquisition Corp. (4332); Fusion LLC (0994); Fusion MPHC Holding Corporation (3066); Fusion MPHC Group,
      Inc. (1529); Fusion Cloud Company LLC (5568); Fusion Cloud Services, LLC (3012); Fusion CB Holdings, Inc.
      (6526); Fusion Communications, LLC (8337); Fusion Telecom, LLC (0894); Fusion Texas Holdings, Inc. (2636);
      Fusion Telecom of Kansas, LLC (0075); Fusion Telecom of Oklahoma, LLC (3260); Fusion Telecom of Missouri,
      LLC (5329); Fusion Telecom of Texas Ltd., L.L.P. (8531); Bircan Holdings, LLC (2819); Fusion Management
      Services LLC (5597); and Fusion PM Holdings, Inc. (2478). The principal executive office of the Debtors is
      located at 210 Interstate North Parkway, Suite 300, Atlanta, Georgia 30339.




 WEIL:\97126756\1\47019.0005
19-11811-smb            Doc 691    Filed 12/20/19 Entered 12/20/19 19:42:35                   Main Document
                                                Pg 3 of 21




       1.     Basis of Presentation. For financial reporting purposes, the Debtors generally prepare
             consolidated financial statements, which include financial information for the Debtors
             and certain non-debtor affiliates. The financial statements and information contained
             herein are unaudited and reflect the Debtors’ reasonable efforts to report certain
             financial information of each Debtor on a stand-alone, unconsolidated basis. The
             Debtors are maintaining their books and records in accordance with generally accepted
             accounting principles in the United States (“GAAP”) and the information furnished in
             this MOR uses the Debtors’ normal accrual method of accounting. In preparing the
             MOR, the Debtors relied on financial data derived from their books and records that
             was available at the time of preparation. Subsequent information or discovery may
             result in material changes to the MOR and errors or omissions may exist.
             Notwithstanding any such discovery, new information, or errors or omissions, the
             Debtors do not undertake any obligation or commitment to update the MOR.

       2.     Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
             Debtors’ books and records and financial activity occurring during the applicable
             reporting period. Except as otherwise noted, no adjustments have been made for
             activity occurring after the close of the reporting period. The reporting period of this
             MOR is November 1, 2019 through November 30, 2019.

       3.     Consolidated Entity Accounts Payable and Disbursement Systems. As described
             in the Cash Management Motion,2 the Debtors utilize an integrated, centralized
             cash management system in the ordinary course of business to collect, concentrate,
             and disburse funds generated by their operations (the “Cash Management System”).
             The Debtors maintain a consolidated accounts payable and disbursements system to
             pay operating and administrative expenses through various disbursement accounts.

             In the ordinary course of business, the Debtors and certain non-debtor affiliates engage
             in intercompany transactions (the “Intercompany Transactions”), which result in
             intercompany receivables and payables (the “Intercompany Claims”). As set forth
             more fully in the Cash Management Motion, the primary Intercompany Transactions
             giving rise to Intercompany Claims are in connection with certain shared services,
             interest expense allocation, and operational support. Historically, Intercompany Claims
             are not settled by actual transfers of cash among the Debtors. Instead, the Debtors track
             all Intercompany Transactions in their accounting system, which concurrently are
             recorded on the applicable Debtor’s balance sheets. Because the Debtors generally track
             and report their financial information on a consolidated basis some errors may exist and
             adjustments in future reporting may be necessary.


 2
      The “Cash Management Motion” means the Motion of Debtors for (I) Authorization to (A) Continue Using
      Existing Cash Management System, Bank Accounts, and Business Forms, (B) Implement Changes to the Cash
      Management System in the Ordinary Course of Business, (C) Continue Intercompany Transactions, (D) Provide
      Administrative Expense Priority for Postpetition Intercompany Claims, (E) Extend Time to Comply with, or Seek
      Waiver of, 11 U.S.C. § 345(b), and (II) Related Relief (ECF No. 4).




                                                         2
 WEIL:\97126756\1\47019.0005
19-11811-smb            Doc 691   Filed 12/20/19 Entered 12/20/19 19:42:35            Main Document
                                               Pg 4 of 21


       4.    Accuracy. Although the Debtors have made good faith reasonable efforts to file a
             complete and accurate MOR, inadvertent errors or omissions may exist. The Debtors
             reserve all rights to amend and/or supplement the MOR as is necessary or
             appropriate. The financial information disclosed herein was not prepared in
             accordance with federal or state securities laws or other applicable non-bankruptcy
             law or in lieu of complying with any periodic reporting requirements thereunder.
             Persons and entities trading in or otherwise purchasing, selling, or transferring the
             claims against or equity interests in the Debtors should evaluate this financial
             information in light of the purposes for which it was prepared. The Debtors are not liable
             for and undertake no responsibility to indicate variations from securities laws or for any
             evaluations of the Debtors based on this financial information or any other information.

       5.    Payment of Prepetition Claims Pursuant to First Day Orders. Following the
             Commencement Date, the Bankruptcy Court entered various orders (collectively, the
             “First Day Orders”) authorizing the Debtors to, among other things, pay certain
             prepetition: (a) service fees and charges assessed by the Debtors’ banks and debit and
             credit card companies; (b) insurance and surety bond obligations; (c) obligations to
             critical vendors; (d) customer program obligations; (e) employee wages, salaries, and
             related items (including, but not limited to, employee benefit programs and independent
             contractor obligations); and (f) taxes and assessments. To the extent any adjustments
             are necessary for any payments made on account of such claims following the
             commencement of these chapter 11 cases pursuant to the authority granted to the
             Debtors by the Bankruptcy Court under the First Day Orders, such adjustments have
             been included in the MOR unless otherwise noted.

       6.    Debtor in Possession Financing. Pursuant to the Final Order (I) Authorizing the
             Debtors to (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (II) Granting
             Liens and Providing Superpriority Administrative Expense Status, (III) Granting
             Adequate Protection to the Prepetition Secured Parties, (IV) Modifying the Automatic
             Stay, and (V) Granting Related Relief (ECF No. 160) (the “Final DIP Order”), all
             principal amounts outstanding under the Debtors’ Prepetition Super Senior Credit
             Facility (as defined in the Final DIP Order) were refinanced dollar-for-dollar and
             discharged by the DIP Roll-Up Loans (as defined in the Final DIP Order), subject to
             customary challenge periods. The Final DIP Order provides for a superpriority term
             loan facility consisting of (i) new money term loans in the aggregate principal amount
             of $39.5 million (the “New Money Loans”) and (ii) “roll-up” term loans in an
             aggregate principal amount of up to $20.0 million representing the roll-up, on a dollar-
             for-dollar basis, of the aggregate outstanding principal amount of loans under that
             certain Super Senior Secured Credit Agreement, dated as of May 9, 2019. $20.0 million
             of of the New Money Loans were funded on June 7, 2019, with the remaining $19.5
             million funded on or about July 11, 2019.




                                                     3
 WEIL:\97126756\1\47019.0005
19-11811-smb            Doc 691   Filed 12/20/19 Entered 12/20/19 19:42:35            Main Document
                                               Pg 5 of 21


      7.      Chapter 11 Plan. Pursuant to the Order (I) Confirming Third Amended Joint Chapter
              11 Plan of Fusion Connect, Inc. and its Subsidiary Debtors and (II) Granting Related
              Relief (ECF No. 680), the Debtors are authorized to consummate their chapter 11 plan
              through, among other things, (i) issuing New Equity Interests and Special Warrants to
              holders of First Lien Claims and Second Lien Claims and (ii) entering the New Exit
              Facility, which will provide the Debtors with $115 million in additional liquidity.


    8.        Liabilities Subject to Compromise. The Debtors have not finalized their analysis of
              liabilities that may be subject to compromise, and hereby expressly reserve all rights to
              reclassify, estimate, and/or change any amounts to denote such amounts as liabilities
              subject to compromise in the future.

    9.        Debtors’ Reservation of Rights. The Debtors reserve all rights to amend or
              supplement the MOR in all respects, as may be necessary or appropriate. Nothing
              contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an
              admission with respect to their chapter 11 cases.




                                                     4
 WEIL:\97126756\1\47019.0005
                                                19-11811-smb             Doc 691             Filed 12/20/19 Entered 12/20/19 19:42:35                                       Main Document
                                                                                                          Pg 6 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                         Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                     Period from: November 1, 2019 to November 30, 2019
                                                                                          MOR-1 – Schedule of Cash Receipts and Disbursements

     Schedule of Receipts and Disbursements                             19-11811               19-11814               19-11815                  19-11828               19-11830

                                                                                         Fusion Cloud Services,      Fusion                                           Fusion Cloud
                                     (1), (2)
     Debtor Entity ($USD Actual)                                Fusion Connect, Inc.              LLC           Communications, LLC             Fusion LLC            Company LLC            Current Period          Case-to-Date
           Cash – Beginning of Month                            $          46,574,149 $                   1,790 $                 18,920 $           4,291,590 $              403,121    $         51,289,570 $            3,335,496

             Sales Receipts                                                       -               21,186,556                      44,657             8,337,943              6,356,404              35,925,561            241,998,080
             Other Receipts                                                   273,715                    -                           -                     -                      -                   273,715                523,118
           Total Receipts                                                    273,715              21,186,556                      44,657             8,337,943              6,356,404              36,199,275            242,521,198
           Total Funds Available for Operations                 $          46,847,864    $        21,188,346      $               63,577    $       12,629,532    $         6,759,526    $         87,488,846    $       245,856,695
             Payroll & Labor Related                                       (4,908,112)                      –                          –                     –                      –              (4,908,112)           (32,578,478)
             Payroll Taxes                                                 (1,297,277)                      –                          –                     –                      –              (1,297,277)            (8,889,087)
             Sales, Use & Other Taxes                                      (4,347,554)                      –                          –                     –                      –              (4,347,554)           (22,490,180)
             Telco                                                        (17,063,852)                      –                          –                     –             (2,314,835)            (19,378,687)          (115,041,344)
             OTM                                                           (2,786,457)                      –                          –                     –                      –              (2,786,457)           (16,317,553)
             Rent                                                            (395,452)                      –                          –                     –                      –                (395,452)            (5,115,871)
             Capital Lease                                                   (436,250)                      –                          –                     –                      –                (436,250)            (1,652,569)
             Information Technology                                        (2,057,238)                      –                          –                     –                      –              (2,057,238)            (6,436,645)
             CC Payments & Fees                                              (106,917)                 (1,977)                       (25)             (120,245)               (33,761)               (262,924)            (1,368,198)
             Ordinary Course Professionals                                   (263,331)                      –                          –                     –                      –                (263,331)            (1,065,774)
             General & Administrative                                        (556,767)                (38,062)                    (2,079)               (7,452)                (1,320)               (605,680)            (3,483,500)
           Total Operating Disbursements                                  (34,219,208)                (40,039)                    (2,104)             (127,697)            (2,349,915)            (36,738,963)          (214,439,200)
           Total Operating Change                                          12,628,656             21,148,308                      61,474            12,501,835              4,409,610              50,749,883             31,417,495
                                                                                                                                                                                                                                        (3)
             Restructuring Professional Fees                               (5,692,425)                48,179                           –                     –                       –             (5,644,246)           (17,459,145)
             Interest and Fees                                               (614,321)                     –                           –                     –                       –               (614,321)            (3,151,497)
             DIP Fees                                                               –                      –                           –                     –                       –                      –             (1,975,000)
             Critical Vendor / 503(b)(9)                                            –                      –                           –                     –                       –                      –             (3,271,641)
           Total Non-Operating & Restructuring Disbursements               (6,306,746)                48,179                           –                     –                       –             (6,258,567)           (25,857,283)
           Total Disbursements                                  $         (40,525,954) $                  8,140   $               (2,104) $           (127,697) $          (2,349,915)   $        (42,997,530) $        (240,296,483)

             Intercompany                                                  35,856,208             (21,141,347)                (52,384)             (10,573,369)            (4,176,968)                (87,860)               (87,860)
             Revolver Borrowing/(Repayment)                                         –                       –                       –                        –                      –                       –             39,500,000
             Customer Deposits Returned                                             –                 (55,140)                      –                   (3,524)                (4,473)                (63,137)              (486,091)
             US Trustee Fees                                                 (374,437)                      –                       –                        –                      –                (374,437)              (520,379)
           Total Other Disbursements/Adjustments                           35,481,771             (21,196,487)                (52,384)             (10,576,893)            (4,181,441)               (525,434)            38,405,670

           Ending Balance                                           $      41,803,681    $                  -     $                9,090    $        1,924,942    $           228,169    $         43,965,882    $        43,965,882
     (1)
         Debtor entities not included in the above schedule do not maintain bank accounts
     (2)
         Schedule of receipts and disbursements includes Debtor entities and does not include cash or activity related to the Debtor's Canadian subsidiaries
     (3)
         The Debtors' prior Monthly Operating Reports erroneously miscategorized disbursements to certain professionals. This has been updated in the current MOR




                                                                                                                      Unaudited
                                            19-11811-smb                Doc 691   Filed 12/20/19 Entered 12/20/19 19:42:35                               Main Document
                                                                                               Pg 7 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                              Period from: November 1, 2019 to November 30, 2019
                                                                                    MOR-1a – Bank Summary & Reconciliation



              Monthly Bank Summary

        Company                                   Case #      Bank                Account #   Purpose of Account                 Beginning Balance     Ending Balance        Change in Cash
          Fusion Connect, Inc.                   19-11811     East West Bank        8715      Not in use                     $                   – $                  – $                    –
          Fusion Connect, Inc.                   19-11811     East West Bank        5634      Collections                                        –                    –                      –
          Fusion Connect, Inc.                   19-11811     Union Bank            0333      Concentration                              9,049,149            6,278,681             (2,770,468)
          Fusion Connect, Inc.                   19-11811     Union Bank            0317      Disbursement                                       –                    –                      –
          Fusion Connect, Inc.                   19-11811     Union Bank            0325      Disbursement                                       –                    –                      –
          Fusion Connect, Inc.                   19-11811     Union Bank            0218      DDA                                                –                    –                      –
                                                                                                                                                                                                  (1)
          Fusion Connect, Inc.                   19-11811     Union Bank            0655      DIP Account                               37,525,000           35,525,000             (2,000,000)
                                                                                                                                                                                                  (2)
          Fusion Cloud Services, LLC             19-11814     Bank of America       2842      Collections                                    1,790                    –                 (1,790)
          Fusion Cloud Services, LLC             19-11814     PNC                   1332      Collections                                        –                    –                      –
          Fusion Cloud Services, LLC             19-11814     Union Bank            0309      Collections                                        –                    –                      –
                                                                                                                                                                                                  (3)
          Fusion Communications, LLC             19-11815     Bank of America       5370      Collections                                        –                    –                      –
                                                                                                                                                                                                  (3)
          Fusion Communications, LLC             19-11815     Bank of America       1912      Collections                                    4,526                    –                 (4,526)
                                                                                                                                                                                                  (3)
          Fusion Communications, LLC             19-11815     Bank of America       0808      Not in use                                         –                    –                      –
                                                                                                                                                                                                  (3)
          Fusion Communications, LLC             19-11815     Bank of America       2846      Collections                                    5,000                    –                 (5,000)
          Fusion Communications, LLC             19-11815     Bank of America       3257      Not in use                                         –                    –                      –
          Fusion Communications, LLC             19-11815     US Bank               8587      Disbursement                                     534                  874                    340
          Fusion Communications, LLC             19-11815     US Bank               6283      Collections                                    8,860                8,216                   (644)
          Fusion LLC                             19-11828     East West Bank        5824      Disbursement                               4,291,590            1,924,942             (2,366,648)
          Fusion LLC                             19-11828     Union Bank            0761      Collections                                        –                    –                      –
          Fusion Cloud Company LLC               19-11830     East West Bank        1353      Concentration                                 47,261               37,144                (10,117)
          Fusion Cloud Company LLC               19-11830     East West Bank        8201      Disbursement                                 355,861              191,025               (164,835)
          Fusion Cloud Company LLC               19-11830     East West Bank        8277      Collections                                        –                    –                      –
          Fusion Cloud Company LLC               19-11830     East West Bank        3995      Not in use                                         –                    –                      –
          Fusion Cloud Company LLC               19-11830     Union Bank            0663      Collections                                        –                    –                      –
        Total                                                                                                                $          51,289,570 $         43,965,882 $           (7,323,689)
        (1)
            Ending cash balance includes $19.5mm of restricted cash
        (2)
            Bank Account closed 11/20/2019
        (3)
            Bank Account closed 11/21/2019




                                                                                                         Unaudited
                                             19-11811-smb                  Doc 691            Filed 12/20/19 Entered 12/20/19 19:42:35                                          Main Document
                                                                                                           Pg 8 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                         Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                     Period from: November 1, 2019 to November 30, 2019
                                                                                                 MOR-1a – Bank Summary & Reconciliation



              Monthly Book to Bank Reconciliation

        Company                                      Case #     Bank                         Account #      Purpose of Account                       Bank Balance             Book Balance             Variance (1)       Reconciled
          Fusion Connect, Inc.                      19-11811    East West Bank                  8715        Not in use                           $                  – $                      – $                     –    Yes
          Fusion Connect, Inc.                      19-11811    East West Bank                  5634        Collections                                             –                        –                       –    Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0333        Concentration                                   6,278,681                6,278,681                       0    Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0317        Disbursement                                            –                        –                       –    Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0325        Disbursement                                            –                 (993,347)               (993,347)   Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0218        DDA                                                     –                        –                       –    Yes
          Fusion Connect, Inc.                      19-11811    Union Bank                      0655        DIP Account                                    35,525,000               35,525,000                       –    Yes
          Fusion Cloud Services, LLC                19-11814    Bank of America                 2842        Collections                                             –                   35,476                  35,476    Yes(2)
          Fusion Cloud Services, LLC                19-11814    PNC                             1332        Collections                                             –                        –                       –    Yes
          Fusion Cloud Services, LLC                19-11814    Union Bank                      0309        Collections                                             –                        –                       –    Yes
          Fusion Communications, LLC                19-11815    Bank of America                 5370        Collections                                             –                        3                       3    Yes(3)
          Fusion Communications, LLC                19-11815    Bank of America                 1912        Collections                                             –                   47,380                  47,380    Yes(3)
          Fusion Communications, LLC                19-11815    Bank of America                 0808        Not in use                                              –                        –                       –    Yes(3)
          Fusion Communications, LLC                19-11815    Bank of America                 2846        Collections                                             –                    5,000                   5,000    Yes(3)
          Fusion Communications, LLC                19-11815    Bank of America                 3257        Not in use                                              –                        –                       –    Yes
          Fusion Communications, LLC                19-11815    US Bank                         8587        Disbursement                                          874                      874                       0    Yes
          Fusion Communications, LLC                19-11815    US Bank                         6283        Collections                                         8,216                    8,216                      (0)   Yes
          Fusion LLC                                19-11828    East West Bank                  5824        Disbursement                                    1,924,942                1,924,754                    (188)   Yes
          Fusion LLC                                19-11828    Union Bank                      0761        Collections                                             –                        –                       –    Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  1353        Concentration                                      37,144                   37,144                       0    Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  8201        Disbursement                                      191,025                  184,319                  (6,706)   Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  8277        Collections                                             –                        –                       –    Yes
          Fusion Cloud Company LLC                  19-11830    East West Bank                  3995        Not in use                                              –                        –                       –    Yes
          Fusion Cloud Company LLC                  19-11830    Union Bank                      0663        Collections                                             –                        –                       –    Yes
        Total                                                                                                                                    $         43,965,882 $             43,053,500 $              (912,382)
        (1)
            Differences between bank balances and ledger balances are due to activity such as (i) outstanding checks not yet funded as of period-end, and (ii) ledger deposits-in-transit as of period-end
        (2)
            Bank Account closed 11/20/2019
        (3)
            Bank Account closed 11/21/2019




                                                                                                                         Unaudited
                                                19-11811-smb        Doc 691              Filed 12/20/19 Entered 12/20/19 19:42:35                                                      Main Document
                                                                                                      Pg 9 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                          Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                      Period from: November 1, 2019 to November 30, 2019
                                                                                                                                        MOR-1b – Bank Account Activity
                                                                          19-11811                 19-11811                    19-11811                  19-11811                  19-11811                  19-11811                 19-11811
      Account #                                                              8715                     5634                       0333                      0317                      0325                      0218                     0655
      Bank                                                              East West Bank           East West Bank               Union Bank                Union Bank                Union Bank                Union Bank               Union Bank

                                     (1), (2)
      Debtor Entity ($USD Actual)                                   Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc. Fusion Connect, Inc.
            Cash – Beginning of Month                               $                    –   $                    –   $           9,049,149     $                    –    $                    –    $                    –   $          37,525,000
              Sales Receipts                                                             –                        –                        –                        –                         –                          –                        –
              Other Receipts                                                             –                        –                        –                    3,259                   270,455                          –                        –
            Total Receipts                                                               –                        –                        –                    3,259                   270,455                          –                        –

            Total Funds Available for Operations                    $                    –   $                    –   $           9,049,149     $               3,259     $             270,455     $                    –   $          37,525,000
              Payroll & Labor Related                                                    –                        –                        –                (3,291,128)              (1,616,984)                         –                        –
              Payroll Taxes                                                              –                        –                        –                (1,297,277)                       –                          –                        –
              Sales, Use & Other Taxes                                                   –                        –                        –                         –               (4,347,554)                         –                        –
              Telco                                                                      –                        –                        –                         –              (17,063,852)                         –                        –
              OTM                                                                        –                        –                        –                         –               (2,786,457)                         –                        –
              Rent                                                                       –                        –                        –                         –                 (395,452)                         –                        –
              Capital Lease                                                              –                        –                        –                         –                 (436,250)                         –                        –
              Information Technology                                                     –                        –                        –                         –               (2,057,238)                         –                        –
              CC Payments & Fees                                                         –                        –                        –                         –                 (106,917)                         –                        –
              Ordinary Course Professionals                                              –                        –                        –                         –                 (263,331)                         –                        –
              General & Administrative                                                   –                        –                        –                         –                 (556,767)                         –                        –
            Total Operating Disbursements                                                –                        –                        –               (4,588,406)              (29,630,802)                         –                        –

            Total Operating Change                                                       –                        –               9,049,149                (4,585,146)              (29,360,347)                         –              37,525,000
              Restructuring Professional Fees                                            –                        –                        –                         –                (5,692,425)                        –                        –
              Interest and Fees                                                          –                        –                        –                         –                  (614,321)                        –                        –
              DIP Fees                                                                   –                        –                        –                         –                         –                         –                        –
              Critical Vendor / 503(b)(9)                                                –                        –                        –                         –                         –                         –                        –
            Total Non-Operating & Restructuring Disbursements                            –                        –                        –                         –               (6,306,746)                         –                        –

            Total Disbursements                                     $                    –   $                    –   $                    –    $          (4,588,406) $            (35,937,548) $                       –   $                    –
              Intercompany                                                               –                        –               (2,770,468)               4,585,146                36,041,530                          –               (2,000,000)
              Revolver Borrowing/(Repayment)                                             –                        –                        –                        –                         –                          –                        –
              Customer Deposits Returned                                                 –                        –                        –                        –                         –                          –                        –
              US Trustee Fees                                                            –                        –                        –                        –                  (374,437)                         –                        –
            Total Other Disbursements/Adjustments                                        –                        –              (2,770,468)                4,585,146                35,667,093                          –              (2,000,000)

            Ending Balance                                              $                –       $                –       $       6,278,681         $                –        $                –        $                –       $      35,525,000
      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include cash or
           activity related to the Debtor's Canadian subsidiaries




                                                                                                                      Unaudited
                                                19-11811-smb        Doc 691            Filed 12/20/19 Entered 12/20/19 19:42:35                                                Main Document
                                                                                                    Pg 10 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                             Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                         Period from: November 1, 2019 to November 30, 2019
                                                                                                                                                MOR-1b – Bank Account Activity
                                                                           19-11814              19-11814                 19-11814                 19-11815               19-11815               19-11815               19-11815
      Account #                                                              2842                   1332                    0309                     5370                   1912                   0808                   2846
      Bank                                                              Bank of America             PNC                  Union Bank             Bank of America        Bank of America        Bank of America        Bank of America
                                                                         Fusion Cloud           Fusion Cloud            Fusion Cloud        Fusion Communications, Fusion Communications, Fusion Communications, Fusion Communications,
                                     (1), (2)
      Debtor Entity ($USD Actual)                                        Services, LLC          Services, LLC           Services, LLC                 LLC                    LLC                    LLC                    LLC
            Cash – Beginning of Month                               $             1,790     $                   –   $                   –   $                     –    $            4,526     $                   –    $                5,000
              Sales Receipts                                                     34,376                         –           21,152,180                       44,301                      –                        –                         –
              Other Receipts                                                          –                         –                    –                            –                      –                        –                         –
            Total Receipts                                                       34,376                         –           21,152,180                       44,301                      –                        –                         –

            Total Funds Available for Operations                    $            36,167     $                   –   $       21,152,180      $                44,301    $            4,526     $                   –    $                5,000
              Payroll & Labor Related                                                  –                        –                     –                           –                      –                        –                         –
              Payroll Taxes                                                            –                        –                     –                           –                      –                        –                         –
              Sales, Use & Other Taxes                                                 –                        –                     –                           –                      –                        –                         –
              Telco                                                                    –                        –                     –                           –                      –                        –                         –
              OTM                                                                      –                        –                     –                           –                      –                        –                         –
              Rent                                                                     –                        –                     –                           –                      –                        –                         –
              Capital Lease                                                            –                        –                     –                           –                      –                        –                         –
              Information Technology                                                   –                        –                     –                           –                      –                        –                         –
              CC Payments & Fees                                                       –                        –                (1,977)                          –                      –                      (25)                        –
              Ordinary Course Professionals                                            –                        –                     –                           –                      –                        –                         –
              General & Administrative                                              (690)                       –               (37,372)                          –                 (1,358)                     (60)                        –
            Total Operating Disbursements                                          (690)                        –               (39,349)                          –                 (1,358)                     (85)                        –

            Total Operating Change                                               35,476                         –           21,112,831                       44,301                 3,168                       (85)                    5,000
              Restructuring Professional Fees                                          –                        –                48,179                           –                      –                        –                         –
              Interest and Fees                                                        –                        –                     –                           –                      –                        –                         –
              DIP Fees                                                                 –                        –                     –                           –                      –                        –                         –
              Critical Vendor / 503(b)(9)                                              –                        –                     –                           –                      –                        –                         –
            Total Non-Operating & Restructuring Disbursements                          –                        –                48,179                           –                      –                        –                         –

            Total Disbursements                                     $              (690) $                      –   $             8,830     $                     –    $            (1,358) $                   (85) $                      –
              Intercompany                                                       (35,476)                       –           (21,105,870)                    (44,301)                (3,168)                      85                    (5,000)
              Revolver Borrowing/(Repayment)                                           –                        –                     –                           –                      –                        –                         –
              Customer Deposits Returned                                               –                        –               (55,140)                          –                      –                        –                         –
              US Trustee Fees                                                          –                        –                     –                           –                      –                        –                         –
            Total Other Disbursements/Adjustments                                (35,476)                       –           (21,161,010)                    (44,301)                (3,168)                      85                    (5,000)

            Ending Balance                                              $              –        $               –       $               –       $                 –        $             –        $               –        $                –
      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include cash or
           activity related to the Debtor's Canadian subsidiaries




                                                                                                                    Unaudited
                                                19-11811-smb        Doc 691         Filed 12/20/19 Entered 12/20/19 19:42:35                                      Main Document
                                                                                                 Pg 11 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                       Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                   Period from: November 1, 2019 to November 30, 2019
                                                                                                                               MOR-1b – Bank Account Activity
                                                                           19-11815               19-11815               19-11815                  19-11828                     19-11828                19-11830                19-11830
      Account #                                                              3257                   8587                   6283                       5824                        0761                    1353                     8201
      Bank                                                              Bank of America            US Bank                US Bank                East West Bank                Union Bank            East West Bank           East West Bank
                                                                    Fusion Communications, Fusion Communications, Fusion Communications,                                                              Fusion Cloud             Fusion Cloud
                                     (1), (2)
      Debtor Entity ($USD Actual)                                             LLC                    LLC                    LLC                      Fusion LLC                Fusion LLC             Company LLC              Company LLC
            Cash – Beginning of Month                               $                   –   $                534       $           8,860     $           4,291,590     $                    –    $            47,261      $           355,861
              Sales Receipts                                                            –                       –                    356                 3,841,918                 4,496,024                          –                        –
              Other Receipts                                                            –                       –                      –                         –                         –                          –                        –
            Total Receipts                                                              –                       –                    356                 3,841,918                 4,496,024                          –                        –

            Total Funds Available for Operations                    $                   –   $                534       $           9,216     $           8,133,508     $           4,496,024     $            47,261      $           355,861
              Payroll & Labor Related                                                   –                      –                        –                         –                        –                       –                        –
              Payroll Taxes                                                             –                      –                        –                         –                        –                       –                        –
              Sales, Use & Other Taxes                                                  –                      –                        –                         –                        –                       –                        –
              Telco                                                                     –                      –                        –                         –                        –                       –               (2,314,835)
              OTM                                                                       –                      –                        –                         –                        –                       –                        –
              Rent                                                                      –                      –                        –                         –                        –                       –                        –
              Capital Lease                                                             –                      –                        –                         –                        –                       –                        –
              Information Technology                                                    –                      –                        –                         –                        –                       –                        –
              CC Payments & Fees                                                        –                      –                        –                         –                 (120,245)                      –                        –
              Ordinary Course Professionals                                             –                      –                        –                         –                        –                       –                        –
              General & Administrative                                                  –                   (660)                       –                    (7,452)                       –                  (1,320)                       –
            Total Operating Disbursements                                               –                   (660)                       –                    (7,452)                (120,245)                 (1,320)              (2,314,835)

            Total Operating Change                                                      –                   (126)                  9,216                 8,126,056                 4,375,779                  45,941               (1,958,975)
              Restructuring Professional Fees                                           –                       –                       –                         –                         –                         –                        –
              Interest and Fees                                                         –                       –                       –                         –                         –                         –                        –
              DIP Fees                                                                  –                       –                       –                         –                         –                         –                        –
              Critical Vendor / 503(b)(9)                                               –                       –                       –                         –                         –                         –                        –
            Total Non-Operating & Restructuring Disbursements                           –                       –                       –                         –                         –                         –                        –

            Total Disbursements                                     $                   –   $               (660) $                     –    $               (7,452) $              (120,245) $               (1,320) $            (2,314,835)
              Intercompany                                                              –                  1,000                   (1,000)               (6,200,000)               (4,373,369)                (8,797)               2,150,000
              Revolver Borrowing/(Repayment)                                            –                      –                        –                         –                         –                      –                        –
              Customer Deposits Returned                                                –                      –                        –                    (1,114)                   (2,410)                     –                        –
              US Trustee Fees                                                           –                      –                        –                         –                         –                      –                        –
            Total Other Disbursements/Adjustments                                       –                  1,000                   (1,000)              (6,201,114)               (4,375,779)                 (8,797)               2,150,000

            Ending Balance                                              $               –       $            874           $       8,216         $       1,924,942         $                –        $        37,144          $       191,025
      (1)
          Debtor entities not included in the above do not
           maintain bank accounts
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include cash or
           activity related to the Debtor's Canadian subsidiaries




                                                                                                           Unaudited
                                                19-11811-smb        Doc 691                Filed 12/20/19 Entered 12/20/19 19:42:35                                                 Main Document
                                                                                                        Pg 12 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                              Period from: November 1, 2019 to November 30, 2019
                                                                                                                                                 MOR-1b – Bank Account Activity
                                                                             19-11830                 19-11830                19-11830
      Account #                                                                8277                     3995                    0663
      Bank                                                                East West Bank           East West Bank            Union Bank
                                                                           Fusion Cloud             Fusion Cloud            Fusion Cloud
                                     (1), (2)
      Debtor Entity ($USD Actual)                                          Company LLC              Company LLC             Company LLC                Current Period          Case-to-Date
            Cash – Beginning of Month                                $                     –   $                    –   $                   –      $        51,289,570     $        3,335,496
              Sales Receipts                                                        21,203                          –               6,335,202               35,925,561            241,998,080
              Other Receipts                                                             –                          –                       –                  273,715                523,118
            Total Receipts                                                          21,203                          –               6,335,202               36,199,275            242,521,198

            Total Funds Available for Operations                     $              21,203     $                    –   $           6,335,202      $        87,488,846     $      245,856,695
              Payroll & Labor Related                                                      –                        –                       –               (4,908,112)           (32,578,478)
              Payroll Taxes                                                                –                        –                       –               (1,297,277)            (8,889,087)
              Sales, Use & Other Taxes                                                     –                        –                       –               (4,347,554)           (22,490,180)
              Telco                                                                        –                        –                       –              (19,378,687)          (115,041,344)
              OTM                                                                          –                        –                       –               (2,786,457)           (16,317,553)
              Rent                                                                         –                        –                       –                 (395,452)            (5,115,871)
              Capital Lease                                                                –                        –                       –                 (436,250)            (1,652,569)
              Information Technology                                                       –                        –                       –               (2,057,238)            (6,436,645)
              CC Payments & Fees                                                           –                        –                 (33,761)                (262,924)            (1,368,198)
              Ordinary Course Professionals                                                –                        –                       –                 (263,331)            (1,065,774)
              General & Administrative                                                     –                        –                       –                 (605,680)            (3,483,500)
            Total Operating Disbursements                                                  –                        –                 (33,761)             (36,738,963)          (214,439,200)

            Total Operating Change                                                  21,203                          –               6,301,441               50,749,883             31,417,495
                                                                                                                                                                                                 (3)
              Restructuring Professional Fees                                              –                        –                       –                (5,644,246)          (17,459,145)
              Interest and Fees                                                            –                        –                       –                  (614,321)           (3,151,497)
              DIP Fees                                                                     –                        –                       –                         –            (1,975,000)
              Critical Vendor / 503(b)(9)                                                  –                        –                       –                         –            (3,271,641)
            Total Non-Operating & Restructuring Disbursements                              –                        –                       –               (6,258,567)           (25,857,283)

            Total Disbursements                                      $                     –   $                    –   $             (33,761)     $       (42,997,530) $        (240,296,483)
              Intercompany                                                          (21,203)                        –            (6,296,968)                   (87,860)               (87,860)
              Revolver Borrowing/(Repayment)                                              –                         –                     –                          –             39,500,000
              Customer Deposits Returned                                                  –                         –                (4,473)                   (63,137)              (486,091)
              US Trustee Fees                                                             –                         –                     –                   (374,437)              (520,379)
            Total Other Disbursements/Adjustments                                  (21,203)                         –           (6,301,441)                   (525,434)            38,405,670

            Ending Balance                                                $                –       $                –       $               –      $        43,965,882     $       43,965,882
      (1)                                                           (3)
          Debtor entities not included in the above do not                The Debtors' prior Monthly Operating Reports erroneously miscategorized disbursements to certain professionals.
           maintain bank accounts                                         This has been updated in the current MOR
      (2)
          Schedule of receipts and disbursements
           includes Debtor entities and does not include cash or
           activity related to the Debtor's Canadian subsidiaries




                                                                                                                        Unaudited
                                          19-11811-smb   Doc 691   Filed 12/20/19 Entered 12/20/19 19:42:35             Main Document
                                                                                Pg 13 of 21
In re: Fusion Connect, Inc. et al.                                                                                                Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                            Period from: November 1, 2019 to November 30, 2019
                                                                         MOR-2 – Income Statement

      Income Statement
      $USD Actual                                                                                   Current Period
      Revenue                                                                                   $         35,062,624
      Cost of Revenue                                                                                     17,216,933
      Gross Profit                                                                                        17,845,691
        Gross Margin                                                                                          50.9%
      Operating costs:
        Selling, General and Administrative                                                                9,757,733
        Share-based compensation expense                                                                     534,943
        Non-recurring expense                                                                              7,639,095
        Depreciation & amortization                                                                        5,854,552
        Foreign currency (gain) loss                                                                              (1)
      Total operating expenses                                                                            23,786,322
      Operating income (loss)                                                                             (5,940,631)
        Interest expense                                                                                  (7,122,505)
        Other income (expense)                                                                                25,879
      Total other expense                                                                                 (7,096,626)
      Income (loss) before income taxes                                                                  (13,037,257)
        Income tax benefit (expense)                                                                      (1,147,101)
      Net income (loss) from continuing operations                                                       (14,184,358)
        Net Income (loss) from discontinued operations                                                             –
      Net income (loss)                                                                         $        (14,184,358)




                                                                                    Unaudited
                                            19-11811-smb              Doc 691     Filed 12/20/19 Entered 12/20/19 19:42:35   Main Document
                                                                                               Pg 14 of 21
In re: Fusion Connect, Inc. et al.                                                                                                     Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                 Period from: November 1, 2019 to November 30, 2019
                                                                                                  MOR-3 – Balance Sheet

      Balance Sheet
      $USD Actual                                                                Current Period
      Current Assets
        Cash                                                                 $         43,053,500
        Other Cash & Equivalents                                                        3,320,723
        Accounts Receivable, Trade                                                     36,002,731
        Accounts Receivable, Other, Net of Allowance for Doubtful Accounts             10,371,235
        Prepaid Expenses                                                               12,178,658
        Inventory, Net                                                                  3,574,288
        Other Assets                                                                    5,998,478
      Total Current Assets                                                            114,499,613

      NON-CURRENT ASSETS
        Fixed Assets, Net                                                              92,492,503
        Goodwill                                                                      217,021,011
        Intangible Assets, Net                                                        143,398,006
        Other Non-Current Other Assets                                                 32,597,999
      Total Non-Current Assets                                                        485,509,518

      Total Assets                                                           $        600,009,131
      LIABILITIES AND STOCKHOLDERS EQUITY
      Current Liabilities
         Accounts Payable                                                    $         84,320,017
        Accrued Telecommunications Costs                                                4,436,695
        Deferred Customer Revenue                                                      12,405,238
        Other Accrued Liabilities                                                      27,204,036
        Current Portion of Operating Leases                                             3,046,772
        Current Portion of Capital Leases                                               5,304,054
        Current Portion of Long-Term Debt                                             763,331,497
      Total Current Liabilities                                                       900,048,308
      Non-Current Liabilities
        Non-Current Portion of Long-Term Debt                                                   –
        Non-Current Portion of Operating Leases                                        12,207,817
        Non-Current Portion of Long-Term Capital Lease                                  7,405,692
        Other Non-Current Liabilities                                                   3,947,772
      Total Non-Current Liabilities                                                    23,561,281
      Stockholders' Equity
        Common Stock                                                                      846,403
        Additional Paid-In Capital                                                    151,141,825
        Accumulated Distributions and Dividends                                      (129,370,069)
        Accumulated Other Comprehensive Income                                           (811,762)
        Accumulated Earnings                                                         (345,406,855)
      Total Stockholders' Equity                                                     (323,600,458)
      Total Liabilities and Stockholders' Equity                             $        600,009,131




                                                                                                            Unaudited
                                              19-11811-smb                  Doc 691               Filed 12/20/19 Entered 12/20/19 19:42:35                                   Main Document
                                                                                                               Pg 15 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                     Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                 Period from: November 1, 2019 to November 30, 2019
                                                                                  MOR-4 – Monthly Tax Report & Post-Petition Obligations

        $USD Actual
                                                                                                Amount Withheld
        Post-Petition Taxes                                         Beginning Tax (1)            and/or Accrued        Amount Paid               Date Paid           Check # or EFT          Ending Tax
             Federal Withholding & FICA                         $                       -   $           1,098,608 $          (1,098,608)           Weekly                               $                   -
             Unemployment                                                               -                    542                   (542)          Quarterly                                                 -
          Total Federal Taxes                                                           -               1,099,151            (1,099,151)                                                                    -
             Withholding                                                             -                    198,147              (198,147)           Various                                                  -
             Sales & Use (2)                                                 2,635,168                  2,357,642            (3,433,815)          Monthly                                           1,558,995
             Unemployment                                                            -                          -                      -          Quarterly                                                 -
             Real Property                                                     422,860                    121,649                (98,451)          Various                                            446,058
          Total State and Local                                              3,058,028                  2,677,438            (3,730,413)                                                            2,005,053

          Total Taxes                                           $            3,058,028 $                3,776,589 $          (4,829,564)                                                $           2,005,053

        Post-Petition Debts (3)                                         Current                      0-30                31-60 (8)                61-90 (8)            Over 91 (8)              Total
             Accounts Payable     (4)                           $          10,030,381 $                 1,875,710 $             666,365 $                951,898 $             850,238 $          14,374,592
             Wages Payable                                                  1,190,089                          -                      -                        -                     -             1,190,089
             Taxes Payable (5)                                              1,558,995                          -                      -                        -                     -             1,558,995
             Rent/Leases-Building (6)                                         404,608                          -                      -                        -                     -               404,608
             Rent/Leases-Equipment (6), (7)                                   496,467                          -                      -                        -                     -               496,467
             Professional Fees                                             14,872,308                          -                      -                        -                     -            14,872,308
          Total Post-Petition Debts                             $          28,552,848 $                 1,875,710 $             666,365 $                951,898 $             850,238 $          32,897,059

        Note - schedules above include only post-petition balances and activity
        (1)
            The Company does not book accruals related to recurring payroll taxes
        (2)
            Sales & Use taxes paid during the reporting period relate to post petition obligations
        (3)
            Schedule of Post-Petition Debts includes obligations incurred in the post-petition period and is subject to ongoing review and analysis
        (4)
            Does not include unprocessed invoices and subject to further validation
        (5)
            Represents Sales & Use tax accrued in the post-petition period and payable on a monthly and/or quarterly basis
        (6)
            Represents current portion (accrued and payable within 30 days) of long term operating and capital leases
        (7)
            Reflects capital leases for equipment
        (8)
            Past due balances relate primarily to chapter 11 professional fees




                                                                                                                          Unaudited
                                             19-11811-smb                 Doc 691            Filed 12/20/19 Entered 12/20/19 19:42:35                                                   Main Document
                                                                                                          Pg 16 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                              Period from: November 1, 2019 to November 30, 2019
                                                                                       MOR-5 – Monthly AR Reconciliation and Aging



              Accounts Receivable Reconciliation

                                                             Accounts Receivable Comments
        Beginning of Month Balance                          $        32,912,987
          PLUS: Current New Billings                                 39,231,576 Current New Billings reflects only post-petition activity
          MINUS: Collections During the Month                       (33,725,561) Trade AR Collections do not include amounts received from Lingo of $2.2mm in the reporting period
          PLUS/MINUS: Adjustments or Write-offs                      (2,416,272) Adjustment related to goodwill credits, recurring revenue charges, refunds, etc.
        End of Month Balance                                $        36,002,731



              Accounts Receivable Aging Detail

                                                                                                                                                                        (3)
                                                                                        0-30 Days           31-60 days               61-90 days          Over 90 Days                      Total
        Accounts Receivable, Trade                                                $       21,694,899 $          6,253,860 $              2,169,072 $           5,884,900            $      36,002,731
          Trade related Allowance for doubtful accounts (1), (2)                            (771,956)            (225,890)                (997,968)           (5,100,986)                  (7,096,800)
        Net Accounts Receivable, Trade                                             $      20,922,943    $       6,027,970      $         1,171,104   $          783,914             $      28,905,931

        (1)
            Portion of the total allowance for doubtful accounts related to AR, Trade. Included on the balance sheet in "Accounts Receivable, Other, Net of Allowance for Doubtful Accounts"
        (2)
            Included as a memo to present Net Accounts Receivable, Trade and the reserve of Over 90 Days
        (3)
            Represents over 65,000 mostly inactive customers. Customer portion of billing has been fully reserved while related taxes have not been reserved




                                                                                                                         Unaudited
                                             19-11811-smb                 Doc 691            Filed 12/20/19 Entered 12/20/19 19:42:35                                         Main Document
                                                                                                          Pg 17 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                          Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                      Period from: November 1, 2019 to November 30, 2019
                                                                 MOR-6 – Summary of Officer & Insider Compensation, Personnel and Insurance


          Summary of Officer or Insider Compensation (1), (2)
                                                                                                                                            Amount Paid
          Type of Payment                                                                                                           Current Period     Case-to-Date
                Total Payroll and Benefits                                                                                    $          145,866 $         894,100

          (1)
              Represents payments made by the debtors to persons considered to be "insiders" under the Bankruptcy Code during the reporting period. The total is shown on a cash basis,
                reflecting the actual amounts received, net of any applicable taxes, withholdings or other deductions. The total includes regular payroll, benefits, and fees and expense reimbursements
          (2)
              Persons included as "insiders" have been included for informational purposes only. The Debtors do not concede or take any position with respect to (a) such person's influence
              over the control of the Debtors; (b) the management responsibilities or functions of such individual; (c) the decision-making or corporate authority of such individual;
              or (d) whether such individual could successfully argue that he or she is not an "insider" under applicable law, including, without limitation, the federal securities laws or
              with respect to any theories of liability or for any other purpose. Further, the inclusion of a party as an "insider" in not an acknowledgment or concession that such party
              is an "insider" under applicable bankruptcy law




                                                                                                                        Unaudited
                                             19-11811-smb                  Doc 691            Filed 12/20/19 Entered 12/20/19 19:42:35                                          Main Document
                                                                                                           Pg 18 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                           Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                       Period from: November 1, 2019 to November 30, 2019
                                                                  MOR-6 – Summary of Officer & Insider Compensation, Personnel and Insurance

          Confirmation of Insurance
        List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life.
        For the first report, attach a copy of the declaration sheet for each type of insurance.
        For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new carrier, increased policy limits, renewal, etc.).

        Agent and/or Carrier                                       Policy Number        Coverage Type                                               Expiration Date Comments
          Argonaut Insurance Company                               ML4209073-0          Primary D&O                                                    06/30/20
          RSUI Indemnity Company                                     NHS676653          D&O- 1st excess                                                 06/30/20
          Canopius Insurance Services                             EXN CUAI0047-00       D&O- 2nd excess                                                 06/30/20
          Nationwide Mutual Insurance Company                       XMF1803504          D&O- 3rd excess                                                 06/30/20
          AmTrust International Underwriters                       EUC1001828 00        D&O- Side A DIC only                                            06/30/20
          Hiscox, Inc.                                             UC22276639.18        Crime                                                           06/30/20
          Argonaut Insurance Company                                ML 4209155-0        Fiduciary - Primary                                             06/30/20
          Travelers Insurance                                        106936570          Fiduciary - Excess                                              06/30/20
          Argonaut Insurance Company                                ML 4209154-0        Employment Practices Liability                                  06/30/20
          Chubb Group of Insurance Companies                         8250-1110          Kidnap & Ransom                                                 06/30/20
          C.N.A. Insurance                                          6072940718          Property                                                        06/30/20
          Lloyd's of London                                      B0507XEQ3429018        Terrorism-Property                                              06/30/20
          C.N.A. Insurance                                          6072590734          General Liability                                               06/30/20
          C.N.A. Insurance                                          6072590748          Automobile                                                      06/30/20
          C.N.A. Insurance                                         WC 6 71914816        Workers Compensation (CA)                                       06/30/20
          C.N.A. Insurance                                         WC 6 71960288        Workers Compensation (all other states)                         06/30/20
          C.N.A. Insurance                                          6072590779          Umbrella                                                        06/30/20
          C.N.A. Insurance                                           623428880          Foreign Policy                                                  06/30/20
          Axis Insurance Company                                 P00100003574701        Digital Risk                                                    06/30/20
          AIG / National Union Fire Insurance                       GTP 9152007         Business Travel Accident                                        08/24/22

        The following lapse in insurance coverage occurred this month:
        Policy Type                                            Date Lapsed              Date reinstated      Reason for Lapse

        No policies lapsed in the reporting period




                                                                                                                         Unaudited
                                             19-11811-smb                Doc 691             Filed 12/20/19 Entered 12/20/19 19:42:35                                  Main Document
                                                                                                          Pg 19 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                              Period from: November 1, 2019 to November 30, 2019
                                                                                                 MOR-7 – Payments to Estate Professionals


      $USD Actual                                                                                         Current Period                            Case-to-Date
                                                                  Date of Court Order
                                                                                                              (1)
      Name                                                        Authorizing Payment     Amount Authorized                 Amount Paid              Total Paid
         Weil, Gotshal & Manges LLP                                        n/a           $            1,147,945 $                   1,147,945   $          3,495,945
         PJT Partners                                                      n/a                          212,821                       212,821                212,821
         FTI Consulting                                                    n/a                        1,312,337                     1,312,337              2,821,333
         Prime Clerk                                                       n/a                          351,219                       351,219              2,166,357
         PWC                                                               n/a                          818,011                       818,011              1,169,767
         Kelley Drye                                                       n/a                          113,517                       113,517                938,947
         Cooley LLP                                                        n/a                          406,333                       406,333              1,348,223
         AlixPartners, LLP                                                 n/a                          183,093                       183,093                724,220
      Total                                                                              $            4,545,276     $               4,545,276   $         12,877,613

           (1)
                 “Amount Authorized” represents the amounts approved for payment pursuant to the order establishing procedures for interim compensation and reimbursement




                                                                                                                        Unaudited
                                                   19-11811-smb       Doc 691     Filed 12/20/19 Entered 12/20/19 19:42:35                                             Main Document
                                                                                               Pg 20 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                  Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                              Period from: November 1, 2019 to November 30, 2019
                                                                                  MOR-8 – Calculation of U.S. Trustee Quarterly Fee


                                                                                                               (1)                                         (2)
      $USD Actual                                                                        Total Disbursements                             Quarter to Date                       Case-to-Date
      Debtor Name                                         Case Number           Current Period            Quarter-to-Date             Calculated US Trustee Fees            US Trustee Fees Paid
            Fusion Connect, Inc.                           19-11811       $              40,525,954 $                  87,585,185                                n/a    $                  389,117
            Fusion Telecom of Texas Ltd., L.L.P.           19-11812                               –                             –                                n/a                           650
            Fusion Communications, LLC                     19-11815                           2,104                         4,397                                n/a                           650
            Fusion PM Holdings, Inc.                       19-11816                               –                             –                                n/a                           650
            Fusion Management Services LLC                 19-11817                               –                             –                                n/a                           650
            Bircan Holdings, LLC                           19-11818                               –                             –                                n/a                           650
            Fusion Telecom of Missouri, LLC                19-11819                               –                             –                                n/a                           650
            Fusion Telecom of Oklahoma, LLC                19-11820                               –                             –                                n/a                           650
            Fusion Telecom of Kansas, LLC                  19-11822                               –                             –                                n/a                           650
            Fusion Texas Holdings, Inc.                    19-11813                               –                             –                                n/a                           650
            Fusion Telecom, LLC                            19-11824                               –                             –                                n/a                           650
            Fusion CB Holdings, Inc.                       19-11825                               –                             –                                n/a                           650
            Fusion Cloud Services, LLC                     19-11814                          (8,140)                       35,256                                n/a                         1,950
            Fusion BCHI Acquisition LLC                    19-11827                               –                             –                                n/a                           650
            Fusion LLC                                     19-11828                         127,697                       224,136                                n/a                        56,548
            Fusion NBS Acquisition Corp.                   19-11829                               –                             –                                n/a                           650
            Fusion Cloud Company LLC                       19-11830                       2,349,915                     4,376,867                                n/a                        63,014
            Fusion MPHC Group, Inc.                        19-11831                               –                             –                                n/a                           650
            Fusion MPHC Holding Corporation                19-11832                               –                             –                                n/a                           650
      Total                                                               $              42,997,530   $                92,225,841                                n/a    $                  520,379

      (1)
            "Total Disbursements" as defined on MOR-1
      (2)
            Calculated on a quarterly basis




                                                                                                           Unaudited
                                             19-11811-smb                   Doc 691             Filed 12/20/19 Entered 12/20/19 19:42:35                                            Main Document
                                                                                                             Pg 21 of 21
In re: Fusion Connect, Inc. et al.                                                                                                                                                        Case No.: 19-11811 (SMB) (Jointly Administered)
                                                                                                                                                                                    Period from: November 1, 2019 to November 30, 2019
                                                                                       MOR-9 – Significant Developments During Reporting Period


       Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report, such as the sale of real estate; (2) non-financial
       transactions, such as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc. Attach any relevant documents.


            Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed explanation of
                                                                                                                                                 Yes                   No
            each item. Attach additional sheets if necessary.
         1. Have any assets been sold or transferred outside the normal course of business this reporting period?                                                       X
         2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                                             X

         3. Is the Debtor delinquent in the timely filing of any postpetition tax returns?                                                                              X
         4. Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the                                         X
            debtor received notice of expiration or cancellation of such policies?
         5. Is the Debtor delinquent in paying any insurance premium payment?                                                                                           X
         6. Have any payments been made on prepetition liabilities this reporting period?                                                        X (1)
        7. Are any postpetition receivables (accounts, notes or loans) due from related parties or affiliates?                                   X (2)
        8. Are any postpetition payroll taxes past due?                                                                                                                 X
        9. Are any postpetition State or Federal income taxes past due?                                                                                                 X
        10. Are any postpetition real estate taxes past due?                                                                                                            X
        11. Are any other postpetition taxes past due?                                                                                                                  X
        12. Have any prepetition taxes been paid during this reporting period?                                                                   X (1)
        13. Are any amounts owed to postpetition creditors delinquent?                                                                           X (3)
        14. Are any wage payments past due?                                                                                                                             X
        15. Have any postpetition loans been received by the Debtor from any party?                                                              X (4)
        16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                                   X
        17. Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                               X
        18. Have the owners or shareholders received any compensation outside of the normal course of business?                                                         X

       (1)
           All disbursements related to pre-petition obligations have been deemed allowable per the approved orders
       (2)
           The Company has postpetition receivables due from its non-controlled affiliate, Lingo
       (3)
           Payment of some post-petition liabilities has been delayed due to system issues. The Company is working with its accounting software provider to bifurcate pre/
           post petition liabilities
       (4)
           Please refer to Global Note #6




                                                                                                                            Unaudited
